DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-14 as submitted on 12/22/20 were considered.

Information Disclosure Statement
	The IDS submitted on 12/22/20 and 12/23/20 are being considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilder (2017/0185760).
Claims 1, 7, and 8:
	As per claim 1, Wilder discloses:
a display screen configured to make a projection onto a target object according to projection information, wherein the projection information is updated based at least in part on updating display content displayed by the display screen or parameter information of the display screen (Fig 1; paragraphs 13-14 and 20; A series of visual elements are displayed in a GUI for the user to view as part of a liveliness authentication scheme); and 
one or more processors (paragraph 45) configured to: 
obtain a first image of the target object, the first image corresponding to a first representation of projection information before the display content or the parameter information is updated (paragraphs 13-14, 20, and 27-29; A series of vial elements, which can be geometric shapes, letter/word, number, picture, etc., are displayed in sequence to the user for viewing and to interact with so that the liveliness of the user can be verified); 
obtain a second image of the target object, the second image corresponding to a second representation of projection information after the display content or the parameter information is updated (paragraphs 13-14, 20, and 27-29); and 
perform an authentication with respect to the target object based at least in part on a determination of whether image difference data corresponds to the updating of the display content (paragraphs 13-15, 20, and 29; Differences between the user’s facial features as the different images are displayed are tracked), wherein:
 the determination of whether the image difference data corresponds to the updating of the display content comprises determining whether the second image comprises an updated projection graphics or updated text that matches the projection information after the display content is updated (paragraphs 15, 20, and 29).

The rejection of claim 1 applies, mutatis mutandis, to claims 7 and 8.

Claims 4 and 11:
	As per claim 4, Wilder further disclose wherein a manner or extent to which the first image differs from the second image is determined at least in part on the image difference data (paragraphs 28-30 and 38).

Claim 6:
	As per claim 6, Wilder further discloses wherein the one or more processors are further configured to determine whether the target object is the virtual object, and to determine whether an authentication of a user associated with the target object is successful (paragraphs 20, 30, and 32).

Claim 14:
	As per claim 14, Wilder further discloses determining that the target object does not pass authentication based at least in part on a determination that the second image does not comprises an updated projection graphics or updated text that matches the projection information after the display content is updated (paragraphs 29-30 and 32).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilder (2017/0185760) in view of Zijing et al (CN105335640).
Note that the Zijing reference was submitted along with the IDS filed on 12/22/20.  An English translation of the abstract was submitted with the reference and citations to Zijing’s “abstract” as used in this Office action refers to the English translation of Zijing’s abstract.
Claims 2 and 9:
	As per claim 2, Wilder further discloses wherein the determining whether the second image comprises an updated projection graphics or updated text that matches the projection information after the display content is updated comprises determining whether a facial feature from the target object matches the updating display content displayed by the display screen or parameter information of the display screen (paragraphs 15, 20, 29, and 38).  Wilder does not disclose, but Zijing discloses the facial feature being a reflection (abstract).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wilder’s invention with Zijing’s teachings so that the facial feature used for liveliness authentication included a reflection.  One skilled would have been motivated to do so as it would improve security and reliability of identification authentication (Zijing: abstract).  Further, use of a facial reflection as opposed to some other facial feature is nothing more than simple substitution of one known element (i.e. type of facial feature) for another to achieve predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
The rejection of claim 2 applies, mutatis mutandis, to claim 9.

Claims 5 and 12:
	As per claim 5, Wilder further discloses wherein the difference is based at least in part on a facial feature of the update from the target object of the second image (paragraphs 28-30 and 38).  Wilder does not disclose, but Zijing discloses the facial feature is a reflection (abstract).
Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wilder’s invention with Zijing’s teachings so that the facial feature used for liveliness authentication included a reflection.  One skilled would have been motivated to do so as it would improve security and reliability of identification authentication (Zijing: abstract).  Further, use of a facial reflection as opposed to some other facial feature is nothing more than simple substitution of one known element (i.e. type of facial feature) for another to achieve predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
The rejection of claim 5 applies, mutatis mutandis, to claim 12.

Claim(s) 3, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilder (2017/0185760) in view of King (US 2015/0086088).
Claims 3 and 10:
	As per claim 3, Wilder discloses wherein the image different data is determined based at least in part on a comparison between the first image and the second image (paragraphs 28-29 and 38).  Wilder does not disclose, but King disclose the comparison being a pixel-by-pixel comparison (paragraph 142).  
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wilder’s invention with King’s teachings so that a pixel-by-pixel comparison was used.  The rationale for why it would be obvious is that doing so is nothing more than simple substitution of one known element (i.e. type of comparison) for another to achieve predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
The rejection of claim 3 applies, mutatis mutandis, to claim 10.

Claim 13:
	As per claim 13, Wilder does not disclose, but King discloses wherein: 
the first image comprises a first facial image and a first background image of the target object captured when first projection information is being projected (paragraphs 91 and 142); 
the second image comprises a second facial image and a second background image of the target object captured when second projection information is being projected (paragraphs 91 and 142); and 
the projection information comprises one or more of: projection brightness, projection color, and projection graphics (paragraph 91; When capturing images, the user can be instructed to ensure there is adequate brightness, i.e. projection brightness).
Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wilder’s invention using King’s teachings discussed above so that a face images included background image and under adequate lighting when performing liveliness check for a user.  One skilled would have been motivated to do so because also comparing background and under sufficient lighting would allow for more datapoints for liveliness authentication to occur to ensure that images of a live user are being compared.  King’s teachings would also provide for an image matching/comparison method that can reliably compare low-quality images (King: paragraph 60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495